Scott, J..:
Defendant, a physician, sued plaintiff in the Municipal Court for professional services. Two' days later, and before answer in the Municipal Court, plaintiff began this action for damages for malpractice. Thereupon the order appealed from was made consolidating the Municipal Court action with this action, and authorizing defendant to interpose as a counterclaim in this action the matter *742alleged as a cause of action in the Municipal Court. The Order cannot be sustained. Section 817 of the Code of Civil Procedure authorizes a consolidation of two or more actions in favor of the same plaintiff against the same defendant, where the causes of action are such as may, be joined. Section 818 authorizes such a consolidation where one of the actions is pending in another court, when this court may remove the action and'consolidate it with an action pending here. But the two sections must be read' together and are applicable only where they are in favor of the same plaintiff. Such is not this case, and the sections cited above furnish no authority for the order. (Miller v. Baillard, 124 App. Div. 555; Mayor v. Coffin, 90 N. Y. 312) Goepel v. Robinson Machine Co. (118 App. Div. 161), relied on to-sustain the order, fell exactly within the terms of the Code. The actions, in this court and' Ihe City Court were by the same plaintiff against the same defendant upon notes made at the same time, arising out of the same transaction, and to which the same defenses applied. The defendant had a right to bring his action in the Municipal Court, a forum of his own choosing, and cannot be compelled to abandon that forum and interpose his demand as a counterclaim in an action which he cannot Control in another forum.
The order must be reversed, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs.
Ingraham, McLaughlin and Clarke, JJ., concurred.
Laughlin, J.:
I agree that the court was without jurisdiction to consolidate the two actions, but l am of opinion that the Supreme Court should, have stayed proceedings in the action in the Municipal Court until the trial and determination of this action, because the Municipal Court did not have jurisdiction to award the plaintiff in this action the judgment which he demands against the physician for malpractice, and a' judgment in the Municipal Court in favor of the physician for" his services would bar the action for malpractice. (See Gates v. Preston, 41 N. Y. 113; Blavr v. Bartlett, 75 id. 150; Bellinger v. Craigue, 31 Barb. 534.)
' Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.